NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 17-2915
                                    _______________

                          UNITED STATES OF AMERICA,

                                            v.

                             ERIK JOHNSON, a/k/a TANK,
                                                   Appellant
                                  _______________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. No. 2:01-cr-00538-002)
                        District Judge: Honorable Jose L. Linares
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  on March 22, 2018

       Before: SMITH, Chief Judge, and HARDIMAN and BIBAS, Circuit Judges

                            (Opinion Filed: August 16, 2018)
                                   _______________

                                       OPINION*
                                    _______________




   *
    This disposition is not an opinion of the full Court and, under I.O.P. 5.7, does not
constitute binding precedent.
BIBAS, Circuit Judge.

   Even a succinct statement of reasons can suffice to explain a judge’s decision to grant

or deny a sentence reduction under 18 U.S.C. § 3582(c)(2). Erik Johnson appeals the Dis-

trict Court’s decision to reduce his life sentence to forty rather than thirty years’ imprison-

ment. We will affirm.

                                              I.

   Johnson led the Third World Crips gang, which operated in a Newark housing project.

With his two codefendants, he oversaw a conspiracy that sold heroin, powder cocaine, and

crack cocaine to more than a thousand people. The gang was brutal: Gang members shot,

beat, and attacked residents with dogs. Once, when Johnson and his confederates suspected

a woman of stealing drugs stored in her apartment, they held her face against a radiator.

   After nearly a decade of running this drug ring, Johnson was convicted of conspiring to

distribute, and possessing with intent to distribute, heroin, cocaine, and cocaine base. His

prior felony drug conviction triggered an additional twenty-year minimum sentence.

   The District Court sentenced Johnson to life imprisonment plus twenty years, finding

that Johnson was “the most dominant” of the violent gang members. App. 28. We affirmed.

United States v. Johnson, 89 F. App’x 781, 788 (3d Cir. 2004).

   In 2014, the Sentencing Commission issued Amendment 782, which retroactively low-

ered base offense levels for several drug quantities. U.S.S.G. App. C, amend. 782 (2014);

U.S.S.G. § 1B1.10(d). This amendment lowered Johnson’s base offense level, so his now-

advisory Guidelines range became 360 months to life. Johnson asked the District Court to




                                              2
reduce his sentence. The government at first disputed Johnson’s calculation, but on appeal

confessed error. We summarily remanded to the District Court.

   On remand, the District Court lowered Johnson’s sentence from life to forty years, ra-

ther than the thirty years he had requested. Instead of issuing an opinion, the Court filled

out form AO-247, checking two boxes and filling in several blanks. The check marks noted

that Johnson had moved to reduce his sentence and that the Court granted the motion, re-

ducing his sentence from life to 480 months. The form also included preprinted language

stating that the judge had “considered [Johnson’s] motion, and tak[en] into account the

policy statement set forth at USSG § 1B1.10 and the sentencing factors set forth in 18

U.S.C. § 3553(a), to the extent they are applicable.” App. 6. Finally, the Court also attached

a one-paragraph Statement of Reasons explaining that it had considered the parties’ argu-

ments, Johnson’s offense conduct, his conduct in prison, and his age in light of the length

of his sentence. Johnson appeals.

                                             II.

   Johnson claims the District Court erred procedurally by not applying the statutory sen-

tencing factors reasonably and not explaining its decision adequately. We review the denial

of a sentence-reduction motion under 18 U.S.C. § 3582(c)(2) for abuse of discretion. United

States v. Thompson, 825 F.3d 198, 203 (3d Cir. 2016).

   Proceedings under § 3582(c)(2) are a “limited adjustment to an otherwise final sen-

tence.” Dillon v. United States, 560 U.S. 817, 826 (2010). The Supreme Court has declined

to opine on whether § 3582(c)(2) decisions require the same level of explanation as original




                                              3
sentencings. Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018). The Court as-

sumed “purely for argument’s sake” that they do, drawing on its original-sentencing deci-

sions to set guideposts for how extensively judges must explain their § 3582(c)(2) deci-

sions. Id. The explanation needed depends “upon the circumstances of the particular case,”

leaving “much to the judge’s own professional judgment.” Id. at 1965-66 (internal quota-

tion marks omitted).

   Here, Johnson objects that the District Court did not “reference the reasons behind

Amendment 782.” Appellant’s Br. 20. He argues that a thirty-year sentence would have

sufficed, because his range already incorporated his enhancements for possessing a gun,

helping to lead the gang, and using minors to distribute drugs. He also argues that because

he is over forty years old, he is less likely to recidivate and so poses less of a threat to

public safety. His prison record too supports relief, “[d]espite [a] rocky start.” Id. at 22.

Although “[h]e incurred nine disciplinary infractions during his first 13 years of incarcer-

ation”—out of fifteen that he has served—“Johnson made a clean start when he learned

that there was a possibility of relief from his life sentence.” Id. at 21, 22.

   The record shows that the District Court exercised its discretion properly. Its statement,

though brief, and the accompanying record, adequately explained the reasons for Johnson’s

new sentence. It was well within the Court’s “professional judgment” not to credit John-

son’s newfound good behavior. Chavez-Meza, 138 S. Ct. at 1968. That is especially true

because one of his infractions, in 2013, included “orchestra[ing a] narcotics drug introduc-

tion scheme” in prison. App. 86.




                                               4
   The District Court had Johnson’s entire record before it when it weighed his motion.

That record included Johnson’s violent crimes and the testimony of his victims. It also

included the finding by his original sentencing judge that Johnson had a “proclivity to vi-

olence” and a “demonstrate[d] . . . disregard for authority.” App. 29. Given the heinousness

of Johnson’s crimes and his poor record in prison, “it is unsurprising that the judge consid-

ered a sentence somewhat higher than the bottom of the reduced range to be appropriate.”

Chavez-Meza, 138 S. Ct. at 1967.

   The District Court also properly considered the relevant § 3553(a) factors and policy

statements. It considered Johnson’s arguments, the conduct underlying his conviction, his

prison record, and his age in light of his remaining sentence. This “explanation (minimal

as it was) fell within the scope of the lawful professional judgment that the law confers

upon the sentencing judge.” Chavez-Meza, 138 S. Ct. at 1968. So the Court did not abuse

its discretion. We will affirm.




                                             5